DETAILED ACTION

Status of Claims
In the claim set filed 02/22/2022, claims 1-17 and 20-25 were pending.  Claims 1, 9, and 11 were currently amended.  Claims 24 and 25 were newly added.  Claims 20-23 were withdrawn from examination.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claim 11 under 35 U.S.C. § 112(b) is withdrawn in view of the amendments to the claim.

Status of Rejoinder
This application is in condition for allowance except for the presence of claims 20-23 directed to an invention non-elected without traverse.  Accordingly, claims 20-23 have been cancelled.  See MPEP § 821.02.
Applicant is notified that claims 20-23 are not eligible for rejoinder because they do not include all limitations of an allowable claim.  See MPEP §§ 821.04, 821.04(a).

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claims 20-23.	(canceled)

Allowable Subject Matter
Claims 1-17, 24, and 25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO 2016/036856 (A1) to Lewis et al. (“Lewis”) and US 1,987,219 to Otte (“Otte”).  Lewis teaches a method of making a magnetic material based on FeNi alloys having an L10 phase structure.  The method includes the steps of preparing a melt, cooling the melt to form a solid, subjecting the solid to severe plastic deformation at a temperature above the chemical ordering temperature of the L10 phase, and annealing the alloy at a temperature below the chemical ordering temperature of the L10 phase to yield a L10 structure.  Lewis does not teach a step of applying an extensional stress along the longitudinal direction of the alloy and heating above the chemical ordering temperature.
Otte teaches rolling metallic sheets.  The sheet is heated to a temperature above which molecular rearrangement occurs and then is subjected to tension stress.  Although Otte teaches that the heating temperature is such that molecular rearrangement occurs, Otte does not specifically teach heating to induce a transitional tetragonal disordered phase.  Thus, Lewis in view of Otte neither teach nor suggest the invention as a whole as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
May 18, 2022